                 Case 2:20-cv-00586-JCC Document 17 Filed 10/27/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    KELLIE BURLINGHAM,                                   CASE NO. C20-0586-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    MICHAEL BROWN, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Plaintiff filed an amended complaint on
18   October 23, 2020, (Dkt. No. 16), which is more than 21 days after Defendants answered the
19   initial complaint, (see Dkt. No. 10). Accordingly, before filing an amended complaint, Plaintiff
20   was required to obtain Defendants’ written consent or the Court’s leave. See Fed. R. Civ. P.
21   15(a)(1)–(2). Plaintiff did not obtain the Court’s leave and there is no indication on the docket
22   that Plaintiff obtained Defendants’ written consent. Therefore, the Court exercises its inherent
23   power and STRIKES Plaintiff’s amended complaint (Dkt. No. 16). See Ready Transp., Inc. v.
24   A.A.R. Mfg., Inc., 627 F.3d 402, 404–05 (9th Cir. 2010). If Plaintiff wishes to file an amended
25   complaint, Plaintiff must seek Defendants’ consent or leave of the Court pursuant to Rule
26   15(a)(2).


     MINUTE ORDER
     C20-0586-JCC
     PAGE - 1
            Case 2:20-cv-00586-JCC Document 17 Filed 10/27/20 Page 2 of 2




 1        DATED this 27th day of October 2020.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0586-JCC
     PAGE - 2
